DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1-11-2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument directed that “Fujimoto does not teach to send positioning information after termination of the call. Instead, in Fujimoto, instructing to terminate the call terminates the positioning operation, or at the very least, places a condition on the continuance of the positioning operation that did not previously exist, and thus continuance of the tracking session is not independent of continuance of the emergency call session”; the examiner’s position is that depending on a plurality of factors it can be said that Fujimoto tracking session is independent of continuance of the emergency call session, while using other factors it could be said that tracking session is not independent of continuance of the emergency call session. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combination of Fujimoto in view of Cole Jr. it will bring that during the emergency call/situation it will cause the client device to enable more accurate and more frequent location reporting as disclosed in par. 0040 and wherein terminating the emergency call session the client device returns to reporting location information at longer intervals; thereby, the tracking session is totally independent of continuance of the emergency call session. Please note that the natural outcome terminating the emergency call session, is that it will prevent communication between the device and the emergency call server.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-9, 11-14, 16-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto 20080139169 in view of Cole Jr. 20170019777.

As to claim 2, Fujimoto discloses a location tracking method (see abstract) comprising: establishing an emergency call session between a device [1] and an emergency call server [23] (see par. 0049), establishing a tracking session [72-82], separate from the emergency call session, between the device and one or more tracking servers [11, 15] (see fig. 5-7; par. 0050-0051), wherein continuance of the tracking session is independent of continuance of the emergency call session, which prevents communication between the device and the emergency call server, will not terminate the tracking session; and sending, in the tracking session by the device to the one or more tracking servers after termination of the emergency call session, location data determined by the device (see par. 0021-0022, 0040). Fujimoto does not clearly recite a plurality of location, although it seems that is required in order to work properly. In an analogous art, Cole Jr. discloses the location data comprising a plurality of locations of the device and terminating the emergency call session will not terminate the tracking session (see par. 0041). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of tracking location and send help; thereby, saving lives.

As to claim 3, Fujimoto discloses the method of claim 2, wherein sending the location data comprises sending [75] a location [S22, 73] of the device 

As to claim 4, Fujimoto discloses the method of claim 2, wherein sending the location data comprises sending [82] tracking session data [81] collected by the device during the tracking session [S28] (see fig. 4-5; par. 0044, 0049).

As to claim 6, Fujimoto discloses the method of claim 2, wherein the tracking session is established in response to establishing the emergency call session (see par. 0040).

As to claim 22, Fujimoto discloses the method of claim 2, wherein establishing the tracking session is performed in response to establishing the emergency call session (see par. 0040).

Regarding claims 7-9 and 11, they are the corresponding apparatus claims of method claims 1-4 and 6. Therefore claims 7-9 and 11 are rejected for the same reasons as shown above.

Regarding claims 12-14 and 16, they are the corresponding means plus function claims of method claims 1-4 and 6. Therefore claims 12-14 and 16 are rejected for the same reasons as shown above.

Regarding claims 17-19 and 21, they are the corresponding non-transitory computer-readable medium claims of method claims 1-4 and 6. Therefore claims 17-19 and 21 are rejected for the same reasons as shown above.

As to claim 23, Fujimoto discloses the e method of claim 2, wherein sending the plurality of locations of the device after termination of the emergency call session comprises sending a present location of the device (see par. 0021-0022, 0040). Fujimoto does not explicitly recite periodically. In an analogous art, Barzangi discloses wherein sending the plurality of locations of the device after termination of the emergency call session comprises periodically sending a present location of the device [please note that this limitation is inherent for communication systems that communicate in time periods such as GSM, LTE, etc.] (see par. 0003, 0007, 0029-0030, 0032, 0040). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of tracking location and send help; thereby, saving lives.

Claim(s) 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto 20080139169 in view of Cole Jr. 20170019777 and further in view of Barzangi 20150213708.

As to claims 5, 10, 15 and 20, Fujimoto fails to disclose a triggering message. In an analogous art, Barzangi discloses receiving, by the device from the emergency call server, a triggering message [715] to trigger establishment of the tracking session, wherein establishing the tracking session is performed in response to receiving the triggering message (see par. 0074). Therefore, it would have been obvious one of the ordinarily skills in the art before the effective filing date of the present invention to activate the desired location method in order to get the location and send help; thereby, saving lives.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of further comprising terminating the emergency call session in response to receiving a request to establish the tracking session in combination with all previous claimed limitations have not been found nor have been fairly suggested in the prior art search.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCOS L TORRES/Primary Examiner, Art Unit 2647